DETAILED ACTION

Remarks
Claims 1-2 and 4-10 have been examined and rejected. This Office action is responsive to the amendment filed on 09/19/2022, which has been entered in the above identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sugaya (JP 2015064841 A, published 04/09/2015) in view of Karaoguz et al. (US 20110221694 A1, published 09/15/2011), hereinafter Karaoguz.  Examiner note: English translation of foreign publication is used here as reference for rejection; all citations are to the translation.

	Regarding claim 1, Sugaya teaches the claim comprising:
A tactile telecommunications device, the tactile telecommunications device comprising: a tactile device configured to receive input of tactile data and to output tactile data, said tactile device being associated with first tactile device properties including a size of the tactile device (Sugaya Figs. 1-8; [0033], the screen sharing terminal 50 may be a mobile terminal such as a mobile phone, a smartphone, a netbook terminal, a slate terminal, an electronic book terminal (tactile telecommunications devices configured to receive and output touchscreen/tactile data); [0027], the screen sharing terminal 50 and the display section of the communication terminal 10 may have different resolutions and different aspect ratios (sizes of the tactile device); [0029], the screen sharing terminal 50 adjusts the size of the shared area (a size of the tactile device); [0042], the shared area may be specified as an area with any size that does not exceed the display area; [0045], the sharing source dimension acquisition module 58 of the screen sharing terminal 50 acquires the width and height of the currently defined sharing area; see [0057], size constraint properties); 
a communications interface configured for establishing a connection with a second tactile telecommunications device, said second tactile telecommunications device being configured to perform one or both of sending and receiving tactile data and comprising a second tactile device being associated with second tactile device properties including a display size of a tactile display of the second tactile telecommunications device (Sugaya Figs. 1-8; [0025], the screen sharing system 1 includes a communication terminal 10 and a screen sharing terminal 50; the communication terminal 10 and the screen sharing terminal 50 are in a state in which the screen is shared (sending or receiving touchscreen data); [0032], the communication terminal 10 and the screen sharing terminal 50 are communicably connected via the public network 5; [0034], the communication terminal 10 may be a general terminal similarly provided; see [0033], general terminal described as a mobile terminal such as a mobile phone, a smartphone, a netbook terminal, a slate terminal, an electronic book terminal (tactile communications devices); see the mobile touchscreen terminal 10 shown in Figs. 1, 6, 7, 8; [0038], the control unit 11 reads a predetermined program to realize the displayable area information transmission module 14; [0028], the screen sharing terminal 50 acquires the resolution of the displayable area from the communication terminal 10; this resolution may be that of the entire screen (size of the tactile display of the second tactile device); [0056], the communication terminal 10 transmits the width and height of the displayable area for screen sharing to the screen sharing terminal 50 (sizes of the tactile display of the second tactile device)); 
a memory configured for storing said first tactile device properties; and a controller configured to (Sugaya Figs. 1-8; [0039], the screen sharing terminal 50 includes a CPU, a RAM, a ROM and the like; [0040], the control unit 51 reads a predetermined program in cooperation with shared area definition module 56, the sharing source dimension acquisition module 58 and the area constraint; [0042], the shared area definition module 56 of the screen sharing terminal 50 defines an area in the display unit of the screen sharing terminal 50 where screen sharing is performed; it may be specified or it may be associated with an application window (stored properties); [0045], the sharing source dimension acquisition module 58 of the screen sharing terminal 50 acquires the width and height of the currently defined sharing area (stored properties); [0057], the area constraint acquisition module 59 of the screen sharing terminal 50 acquires the constraint condition related to the size of the application window; the constraint condition is a condition that limits a combination of width and height that a window can take, such as a fixed width or height or a minimum or maximum value (stored properties)):
receive said second tactile device properties for said second tactile device (Sugaya Figs. 1-8; [0044], the displayable area information transmission module 14 of the communication terminal 10 transmits to the screen sharing terminal 50 the width and height of the area in which the screen data received by the communication terminal 10 can be displayed; the sharing destination dimension acquisition module 54 of the screen sharing terminal 50 receives the width and height of the displayable area; [0056], the communication terminal 10 transmits the width and height of the displayable area for screen sharing to the screen sharing terminal 50; [0028], the screen sharing terminal 50 acquires the resolution of the displayable area from the communication terminal 10; this resolution may be that of the entire screen (size of the tactile display of the second tactile device));  
determine a common property by comparing said first tactile device properties for said tactile device and said second tactile device properties for said second tactile device; and determine whether an adaptation is required, and if the adaptation is required, adapt (Sugaya Figs. 1-8; [0029], the screen sharing terminal 50 adjusts the size of the shared area, that is, the window so as to be close to the aspect ratio of the received resolution (see Fig. 1); [0046], the sharing area adjustment module 57 of the screen sharing terminal 50 changes the width and height of the display area so that the ratio becomes equal to or close to the ratio of the width and height of the received displayable area of the communication terminal 10 (determining a common property by comparing the width and height of the display area of the sharing terminal to the width and height of the displayable of the receiving terminal; see also [0040], [0042], [0045], [0057]); [0052], when the displayable area of the communication terminal 10 is updated or changed, the screen sharing area may be repeatedly adjusted (determining whether adaption is required); [0042], when the position or size of the application window changes, the area will be adjusted accordingly (determining whether adaption is required)) 
wherein the controller is configured to adapt the tactile device by deactivating an area, thereby disabling the deactivated area from receiving input and providing output of further tactile data and maintaining an active area for receiving input and providing output of further tactile data (Sugaya Figs. 1-8; [0025], the screen sharing terminal 50 shares a window of a specific application as a partial area of the screen; [0055], the screen sharing terminal 50 identifies one application window as a shared area (step S21); [0061], the screen sharing terminal 50 adjusts the shared area by changing the size of the application window; as described and shown in Fig. 1, an application window display area is reduced, such that regions of the screen that could previously receive tactile input and provide tactile output of the application are disabled (for example, a previous location of the window close button is now shown to be inactive and blank), while a reduced display window is maintained for providing tactile input/output)
Sugaya does not specifically recite adapt an input operation of said tactile device according to the display size of the tactile display of the second tactile telecommunications device; wherein the controller is further configured to: receive user-entered tactile data from the active area of the tactile device; and communicate.  However, Sugaya does disclose the screen sharing terminal 50 changes the width and height of the display area so that the ratio becomes equal to or close to the ratio of the width and height of the received displayable area of the communication terminal 10 (see [0029], [0046]).  As disclosed in Fig. 1 of Sugaya, the sharing area window includes input regions (such as a close button).  As further shown in Fig. 1, following S03, the locations of the input regions of the sharing area window are adapted based on the size of the communications 10, thus indicating input operations received after s03 at either the original input region locations or the adapted input region locations would therefore be adapted.  For example, after S03, a touch input received at the original close button location would not select the close button, while a touch input received at the adapted close button location would select the button, thereby adapting the input operations based on the display size of the second tactile communications device.  Sugaya further discloses an input operation on the sharing terminal 50 to change the size or position of the application window; this input is then adapted to change the screen sharing area according to the display size of the second tactile communications device (see [0042]).  Sugaya further discloses the sharing terminal 50 receiving an input operation from the communication terminal 10 updating the displayable area of the communications terminal; this input is then adapted to change the screen sharing area according to the display size of the second tactile communications device (see [0052]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated adapt an input operation of said tactile device according to the display size of the tactile display of the second tactile telecommunications device; wherein the controller is further configured to: receive user-entered tactile data from the active area of the tactile device; and communicate as suggested in Sugaya (see Figs. 1-8; [0029], [0042], [0046], [0052]).  Doing so would be desirable because adapting input operations to be based on updated display locations (determined according to the second device’s display size; see Sugaya [0028], [0041-0046], [0052]), as opposed to the original display locations, would decrease user confusion when interacting with updated content displayed on the touchscreen.   It would allow users to accurately interact with content displayed on the touchscreen following an adaptation that resulted in updated display locations, thereby increasing ease of use and improving user satisfaction.
However, Sugaya fails to expressly disclose receive user-entered tactile data from the active area of the tactile device; and communicate the user-entered tactile data to the second tactile telecommunications device for output on the second tactile device.  In the same field of endeavor, Karaoguz teaches:
receive user-entered tactile data from the active area of the tactile device; and communicate the user-entered tactile data to the second tactile telecommunications device for output on the second tactile device (Karaoguz Figs. 1-3; abs. a system and method for communicating tactile information; [0013], receiving a touch input from a user, and analyzing the received touch input to determine an input touch characterization of the received touch input; determining, based at least in part on the determined input touch characterization, touch output information comprising characteristics to cause a second system to provide a touch output representative of the received touch input, and communicating the determined touch output information to the second system; [0014], steps 110-150 may be performed in a first computer system at a first geographical location, and steps 160-170 may be performed in a second computer system at a second geographical location; [0016], at step 110, comprise receiving a touch input; [0017], any of a variety of sensor devices may be utilized at step 110 to receive such a touch (or tactile) input; touch screens; [0020], step 110 may comprise receiving a touch input having a particular force magnitude and/or direction; [0021], step 110 may comprise receiving a touch input having a particular velocity (or sharpness); [0022], step 110 may comprise receiving a touch input having a particular touch pattern (or progression); [0023], step 110 may comprise receiving a touch input where such input corresponds to a touched area or region; a matrix of sensors may be utilized, where each of the sensors corresponds to a point (or small area); [0024], an image may be presented on a touch screen; [0025], step 110 may, for example, comprise receiving an input indicative of a first user touching the two-dimensional image; step 110 may comprise receiving a touch input from a first user touching the presented image on the touch screen at a particular location (i.e., the particular location at which the first user desires to communicate a touch to a second user or other touch target) and in a particular manner (i.e., with the type of touch that the first user desires to communicate to the second user or other touch target); [0034], at step 120, comprise analyzing a received touch input from a user (e.g., as received at step 110) to determine a characterization of the input touch (e.g., touch timing, touch location, touch shape, touch pattern, touch force magnitude, touch texture identification (e.g., scratch versus rub), etc.); [0072], step 140 may comprise communicating all determined touch characterization information to a second system; [0073], step 140 may comprise (e.g., at the first system operated by the first user) determining touch output information based, at least in part, on tactile output capabilities of the second system; [0074], step 140 (or another step of the method 100) may, for example, comprise communicating with the second system (or access a database, etc.) to determine the touch transducer configuration and/or associated processing and/or touch outputting capability of the second system; step 140 may then, for example, comprise tailoring the touch characterization information communicated to the second system in accordance with any or all of such capabilities of the second system; [0075], the method 100 may comprise (e.g., at steps 110 and 120) determining which input touch characteristics to monitor based on the second system's capabilities; monitoring a touch pattern, analyzing a received touch pattern and communicating information characterizing the touch pattern in a first (or transmitting) system may be skipped in an exemplary configuration in which a second (or receiving) system is incapable of outputting a touch having a particular touch pattern to a user of the second system; monitoring a touch area, analyzing an input touch over an area and communicating information characterizing the touch area in a first (or transmitting) system may be skipped in an exemplary configuration in which a second (or receiving) system is only capable of outputting a touch having a particular touch area to a user of the second system; [0087], the second (or recipient) system may then receive such touch characterization information (e.g., at step 160) and process such received touch characterization information to determine driver signals for tactile output devices (transducers, etc.) of the second system, where such driver signals are determined to communicate a touch output to a user of the second system; [0088], the second system may, for example, comprise tactile output devices (e.g., transducers) that operate to output a touch sense to a user of the second system; [0089], the second system may output a graphical image comprising graphical indications of a touch input from a first user of the first system; [0096], at step 170, comprise outputting tactile information (e.g., a touch) to a user in a human-perceivable form)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated receive user-entered tactile data from the active area of the tactile device; and communicate the user-entered tactile data to the second tactile telecommunications device for output on the second tactile device as suggested in Karaoguz into Sugaya.  Doing so would be desirable because present systems are generally designed for the communication of audio and/or video information. Such systems are generally incapable of adequately communicating tactile information (see Karaoguz [0005]).  Additionally, determining touch output information based, at least in part, on tactile output capabilities of the second system would be advantageous in a scenario where the majority of system complexity (and cost) is incorporated into the first system. Such implementation may, for example, allow for a relatively cost-effective second system (see Karaoguz [0073]).  When monitoring a touch area, skipping analyzing an input touch over an area and communicating information characterizing the touch area when a second (or receiving) system is only capable of outputting a touch having a particular touch area to a user of the second system would enable the system to efficiently collect, analyze and communicate only touch characteristics that are currently relevant given the current system configuration (see Karaoguz [0075]).

Regarding claim 9, claim 9 contains substantially similar limitations to those found in claim 1, the only difference being A method of controlling a tactile telecommunications device (Sugaya Figs. 1-8; [0001], the present invention relates to a screen sharing terminal, a screen sharing method, and a program for a screen sharing terminal, which adjust a sharing area according to a screen size of a sharing destination in screen sharing; [0033], the screen sharing terminal 50 may be a mobile terminal such as a mobile phone, a smartphone, a netbook terminal, a slate terminal, an electronic book terminal (tactile telecommunications device)) and wherein the received second tactile device properties include a display size of a tactile display of the second tactile device (Sugaya Figs. 1-8; [0044], the displayable area information transmission module 14 of the communication terminal 10 transmits to the screen sharing terminal 50 the width and height of the area in which the screen data received by the communication terminal 10 can be displayed; the sharing destination dimension acquisition module 54 of the screen sharing terminal 50 receives the width and height of the displayable area; [0028], the screen sharing terminal 50 acquires the resolution of the displayable area from the communication terminal 10; this resolution may be that of the entire screen (size of the tactile display of the second tactile device); [0056], the communication terminal 10 transmits the width and height of the displayable area for screen sharing to the screen sharing terminal 50).  Consequently, claim 9 is rejected for the same reasons.

Regarding claim 10, claim 10 contains substantially similar limitations to those found in claim 1, the only difference being A non-transitory computer readable storage medium comprising instructions that, when executed on a processor, perform a method of controlling a tactile telecommunications device (Sugaya Figs. 1-8; [0064], the above-described means and functions are realized by a computer (including a CPU, an information processing device, and various terminals) reading and executing a predetermined program; the program is provided in a form recorded in a computer-readable recording medium such as a flexible disk, a CD (CD-ROM or the like), a DVD (DVD-ROM, a DVD-RAM or the like); [0033], the screen sharing terminal 50 may be a mobile terminal such as a mobile phone, a smartphone, a netbook terminal, a slate terminal, an electronic book terminal (tactile telecommunications device)) and wherein the received second tactile device properties include a display size of a tactile display of the second tactile device (Sugaya Figs. 1-8; [0044], the displayable area information transmission module 14 of the communication terminal 10 transmits to the screen sharing terminal 50 the width and height of the area in which the screen data received by the communication terminal 10 can be displayed; the sharing destination dimension acquisition module 54 of the screen sharing terminal 50 receives the width and height of the displayable area; [0028], the screen sharing terminal 50 acquires the resolution of the displayable area from the communication terminal 10; this resolution may be that of the entire screen (size of the tactile display of the second tactile device); [0056], the communication terminal 10 transmits the width and height of the displayable area for screen sharing to the screen sharing terminal 50).  Consequently, claim 10 is rejected for the same reasons.
	
	Regarding claim 2, Sugaya in view of Karaoguz teaches all the limitations of claim 1, further comprising:
wherein said communication interface is also configured to transmit said first tactile device properties for said tactile device to said second tactile telecommunications device (Sugaya Figs. 1-8; [0043], next, the screen sharing module 55 of the screen sharing terminal 50 acquires the display content of the defined sharing area as data and transmits it to the communication terminal 10 (step s12) (tactile device properties, including the display window dimensions and display content); [0052], the screen sharing module 55 of the screen sharing terminal 50 starts screen sharing in the adjusted sharing area (step S18), and the screen sharing module 15 of the communication terminal 10 receives the screen data and displays it on the display unit (step S19))
	 
	Regarding claim 4, Sugaya in view of Karaoguz teaches all the limitations of claim 1, further comprising:
wherein the tactile device is a tactile display, and said first tactile device properties includes an extension of the tactile display (Sugaya Figs. 1-8; [0027], the screen sharing terminal 50 and the display section of the communication terminal 10 may have different resolutions and different aspect ratios (sizes/extensions, see examiner note); [0033], the screen sharing terminal 50 may be a mobile terminal such as a mobile phone, a smartphone, a netbook terminal, a slate terminal, an electronic book terminal (tactile devices configured to receive and output touchscreen/tactile data); [0042], the shared area definition module 56 of the screen sharing terminal 50 defines an area in the display unit of the screen sharing terminal 50 where screen sharing is performed (sizes/extensions, see examiner note); [0045], the sharing source dimension acquisition module 58 of the screen sharing terminal 50 acquires the width and height of the currently defined sharing area (sizes/extensions, see examiner note); [0057], the area constraint acquisition module 59 of the screen sharing terminal 50 acquires the constraint condition related to the size of the application window; the constraint condition is a condition that limits a combination of width and height that a window can take, such as a fixed width or height or a minimum or maximum value (sizes/extensions, see examiner note); examiner note: as disclosed in the specification, p. 11, “the property is the size or extension” and “the extension of a tactile display corresponds to its sizes”)

Regarding claim 5, Sugaya in view of Karaoguz teaches all the limitations of claim 1, further comprising:
wherein the tactile device is a tactile display, and said first tactile device properties includes an extension of the tactile display (Sugaya Figs. 1-8; [0027], the screen sharing terminal 50 and the display section of the communication terminal 10 may have different resolutions and different aspect ratios (sizes/extensions, see examiner note); [0033], the screen sharing terminal 50 may be a mobile terminal such as a mobile phone, a smartphone, a netbook terminal, a slate terminal, an electronic book terminal (tactile devices configured to receive and output touchscreen/tactile data); [0042], the shared area definition module 56 of the screen sharing terminal 50 defines an area in the display unit of the screen sharing terminal 50 where screen sharing is performed (sizes/extensions, see examiner note); [0045], the sharing source dimension acquisition module 58 of the screen sharing terminal 50 acquires the width and height of the currently defined sharing area (sizes/extensions, see examiner note); [0057], the area constraint acquisition module 59 of the screen sharing terminal 50 acquires the constraint condition related to the size of the application window; the constraint condition is a condition that limits a combination of width and height that a window can take, such as a fixed width or height or a minimum or maximum value (sizes/extensions, see examiner note); examiner note: as disclosed in the specification, p. 11, “the property is the size or extension” and “the extension of a tactile display corresponds to its sizes”)
and wherein the active area corresponds to a smallest extension of the extension of the tactile device and extension of the second tactile device (Sugaya Figs. 1-8; [0027], the screen sharing terminal 50 and the display section of the communication terminal 10 may have different resolutions and different aspect ratios (sizes/extensions, see examiner note) (see Fig. 1 screen of sharing terminal shown to have an aspect ratio with a smaller vertical extension); [0040], the control unit 51 reads a predetermined program in cooperation with shared area definition module 56, the sharing source dimension acquisition module 58 and the area constraint; [0045], the sharing source dimension acquisition module 58 of the screen sharing terminal 50 acquires the width and height of the currently defined sharing area (active area corresponds to a smallest size/extension of the tactile device, see examiner note; see Fig. 1, window is shown to be smaller vertical extension, and is changed to have a smaller horizontal extension); [0057], the area constraint acquisition module 59 of the screen sharing terminal 50 acquires the constraint condition related to the size of the application window; the constraint condition is a condition that limits a combination of width and height that a window can take, such as a fixed width or height or a minimum value (active area corresponds to a smallest size/extension of the tactile device, see examiner note); [0044], the displayable area information transmission module 14 of the communication terminal 10 transmits to the screen sharing terminal 50 the width and height of the area in which the screen data received by the communication terminal 10 can be displayed (active area corresponds to a smallest size/extension of the second tactile device, see examiner note); [0046], the sharing area adjustment module 57 of the screen sharing terminal 50 changes the width and height of the display area (active area) so that the ratio becomes equal to or close to the ratio of the width and height of the received displayable area of the communication terminal 10 (as shown in Figs. 1, 6, 7, 8, active area corresponds to a smallest size/extension of the second tactile device, see examiner note); examiner note: as disclosed in the specification, p. 11, “the property is the size or extension” and “the extension of a tactile display corresponds to its sizes”)

Regarding claim 6, Sugaya in view of Karaoguz teaches all the limitations of claim 1, further comprising:
wherein the tactile device is a tactile display, and said first tactile device properties includes an extension of the tactile display (Sugaya Figs. 1-8; [0027], the screen sharing terminal 50 and the display section of the communication terminal 10 may have different resolutions and different aspect ratios (sizes/extensions, see examiner note); [0033], the screen sharing terminal 50 may be a mobile terminal such as a mobile phone, a smartphone, a netbook terminal, a slate terminal, an electronic book terminal (tactile devices configured to receive and output touchscreen/tactile data); [0042], the shared area definition module 56 of the screen sharing terminal 50 defines an area in the display unit of the screen sharing terminal 50 where screen sharing is performed (sizes/extensions, see examiner note); [0045], the sharing source dimension acquisition module 58 of the screen sharing terminal 50 acquires the width and height of the currently defined sharing area (sizes/extensions, see examiner note); [0057], the area constraint acquisition module 59 of the screen sharing terminal 50 acquires the constraint condition related to the size of the application window; the constraint condition is a condition that limits a combination of width and height that a window can take, such as a fixed width or height or a minimum or maximum value (sizes/extensions, see examiner note); examiner note: as disclosed in the specification, p. 11, “the property is the size or extension” and “the extension of a tactile display corresponds to its sizes”)
and wherein the active area corresponds to an overlap of the extension of the tactile device and extension of the second tactile device (Sugaya Figs. 1-8; [0029], the screen sharing terminal 50 adjusts the size of the shared area, that is, the window so as to be close to the aspect ratio of the received resolution (see Fig. 1); [0046], the sharing area adjustment module 57 of the screen sharing terminal 50 changes the width and height of the display area (active area) so that the ratio becomes equal to or close to the ratio of the width and height of the received displayable area of the communication terminal 10 (determining an overlapping screen size/extension of the tactile device and the second tactile device, examiner note: as disclosed in the specification, p. 11, “the property is the size or extension” and “the extension of a tactile display corresponds to its sizes”)
	

Regarding claim 7, Sugaya in view of Karaoguz teaches all the limitations of claim 1, further comprising:
wherein the first tactile device properties includes an orientation of the corresponding tactile display and wherein the controller is further configured to adapt the tactile display based at least in part on the orientation of the corresponding tactile display (Sugaya Figs. 1-8; [0042], the shared area definition module 56 of the screen sharing terminal 50 defines an area in the display unit of the screen sharing terminal 50 where screen sharing is performed; [0045], the sharing source dimension acquisition module 58 of the screen sharing terminal 50 acquires the width and height of the currently defined sharing area (see Fig. 1, orientation includes a vertically oriented window that is adapted based on landscape the orientation of the display screen); [0050], if the current shared area acquired earlier is rotated 90 degrees, that is, if the width and height are exchanged and the ratio of the width and height of the received displayable area is closer, the communication terminal Assuming that 10 is rotated, the width and height may be exchanged and the above adjustment may be performed; [0051], FIG. 8 is an example of a screen display of the communication terminal 10 when the screen sharing terminal 50 exchanges the width and the height to adjust the sharing area (adapting the tactile display); the displayable area 81 is shown in gray, but the shared screen data 82 is adjusted so as to be close to the ratio of the displayable area 81 rotated by 90 degrees, so that the graphic 83 is displayed as large as possible; [0060], the width and height of the shared area are calculated so that the width and height of the displayable area are interchanged (adapting the tactile display) when the communication terminal 10 is rotated 90 degrees)

Regarding claim 8, Sugaya in view of Karaoguz teaches all the limitations of claim 1, further comprising:
wherein the tactile telecommunications device is comprised in a system that further comprises a second tactile telecommunications device (Sugaya Figs. 1-8; [0033], the screen sharing terminal 50 may be a mobile terminal such as a mobile phone, a smartphone, a netbook terminal, a slate terminal, an electronic book terminal (tactile telecommunications devices configured to receive and output touchscreen/tactile data); [0034], the communication terminal 10 may be a general terminal similarly provided; see [0033], general terminal described as a mobile terminal such as a mobile phone, a smartphone, a netbook terminal, a slate terminal, an electronic book terminal (tactile communications devices) and the mobile touchscreen terminal 10 shown in Figs. 1, 6, 7, 8)

Response to Arguments
The Examiner acknowledges the Applicant’s amendments to claims 1, 9, and 10.  A terminal disclaimer has been filed and the nonstatutory double patenting rejection of claims 1-2 and 4-10 is respectfully withdrawn.
Regarding independent claim 1, the Applicant alleges that Sugaya as described in the previous Office action, does not explicitly teach wherein the controller is further configured to: receive user-entered tactile data from the active area of the tactile device; and communicate the user-entered tactile data to the second tactile telecommunications device for output on the second tactile device, as has been amended to the claim.  Examiner has therefore rejected independent claim 1 under 35 U.S.C § 103 as unpatentable over Sugaya in view of Karaoguz.
Specifically, applicant alleges Sugaya does not disclose outputting tactile data on any device, nor does it disclose communicating tactile data from one terminal to another. Instead, Sugaya is concerned only with how a shared image of a screen is displayed to two users.  Examiner respectfully disagrees.
The claims place no limitations on what the tactile devices must comprise, what tactile data must be input, or what tactile data must be output.  The communication terminal 10 is shown in the figures to be a touchscreen smartphone.  Sugaya further discloses the sharing terminal 50 and communication terminal 10 are both general terminals, which include devices such as a smartphone or a slate (see [0033-0034]).  One of ordinary skill would further recognize that touchscreen devices such as smartphones include vibration elements.  See included NPL document of the definition of the word tactile from dictionary.com captured by the Internet Archive prior to the effective filing date of the invention (03/18/2016), indicating that tactile is 1) of, pertaining to, or affecting the sense of touch and 2) perceptible, tangible.  Thus Sugaya’s disclosure of smart touchscreen devices for input and ouput pertaining to touch are considered within the broadest reasonable interpretation of tactile input and output devices.  Karaoguz is cited to clarify receiving user-entered tactile data from the active area of the tactile device and communicating the user-entered tactile data to the second tactile telecommunications device for output on the second tactile device (Karaoguz Figs. 1-3; abs., [0013-0017], [0020-0025], [0034], [0072-0075], [0087-0089], [0096]).  Thus, Sugaya in view of Karaoguz is considered to teach claim 1.
Similar arguments have been presented for claims 9 and 10 and thus, Applicant’s arguments are not persuasive for the same reasons.
Applicant states that dependent claims 2-8 recite all the limitations of the independent claims, and thus, are allowable in view of the remarks set forth regarding independent claims 1, 9, and 10.  However, as discussed above, Sugaya in view of Karaoguz is considered to teach claims 1, 9, and 10, and consequently, claims 2-8 are rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Birnbaum (US 20120229400 A1) see Figs. 1-15 and [0056-0072].
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T REPSHER III whose telephone number is (571)272-7487. The examiner can normally be reached Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571) 272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN T REPSHER III/Primary Examiner, Art Unit 2143